DETAILED ACTION
This Office Action is in response to the amendment filed February 28, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (USP 7,390,068) in view of Peterson (USP 4,505,058).
Smith teaches a profiled wheel assembly for coupling to a shaft, comprising: a profiled wheel (60) having a disk-shaped body and engagement features (outer periphery) extending radially outwardly from an outer perimeter of the body, the body including an aperture (103) and a retainer (44) supported for movement along a first side of the body of the profiled wheel for securing the wheel to a shaft (50).  Smith does not teach locators for positioning the retainer in either a locked position or an unlocked position.  
The prior art to Peterson teaches a retainer assembly for securing two components.  Specifically, Peterson teaches a first component (12) secured to a second component (21) with a retainer (51) the first component having a first profiled locator (36) spaced apart from a second profiled locator (33); and, the retainer including a base (52) and a first retainer locator (61) extending from the base, the retainer being positionable relative to the first component in a lock position (solid lines in Fig. 4) wherein the retainer axially locks the first component relative to the shaft and the first retainer locator (61) cooperates with the first profiled locator (36) to hold the retainer in the lock position and a release position (dashed lines in Fig. 4), wherein the retainer axially unlocks the first component relative to the shaft and the first retainer locator (61) cooperates with the second profiled locator (33) to hold the retainer in the release position.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the retainer assembly of Smith with a retainer assembly having locators for positioning the retainer in either a locked position or an unlocked position, as taught by Peterson, motivation being to provide simple means to position the retainer in either a locked position or an unlocked position without removing the retainer from the wheel.
With respect to claim 23, Peterson illustrates the first and second profiled locators comprise an indent in a surface of the body of the first component.  
With respect to claim 31, Smith illustrates (Fig. 2) the profiled wheel defines a first side (side having the retainer 44), a second side opposite the first side, the outer perimeter extending from the first side to the second side.  In combining the Smith and Peterson references, the first profiled wheel locator (36 of Peterson) would be disposed on the first side of the wheel, and the second profiled wheel locator (33 of Peterson) would be disposed on the first side of the profiled wheel.

Claims 22, 23, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (USP 1,648,200) in view of Peterson (USP 4,505,058).
Schulze teaches a profiled wheel assembly for coupling to a shaft, comprising: a profiled wheel (B) having a disk-shaped body and engagement features (outer periphery) extending radially outwardly from an outer perimeter of the body, the body including an aperture and a retainer (C) supported for movement along a first side of the body of the profiled wheel for securing the wheel to a shaft (A).  Smith does not teach locators for positioning the retainer in either a locked position or an unlocked position. 
The prior art to Peterson teaches a retainer assembly for securing two components.  Specifically, Peterson teaches a first component (12) secured to a second component (21) with a retainer (51) the first component having a first profiled locator (36) spaced apart from a second profiled locator (33); and, the retainer including a base (52) and a first retainer locator (61) extending from the base, the retainer being positionable relative to the first component in a lock position (solid lines in Fig. 4) wherein the retainer axially locks the first component relative to the shaft and the first retainer locator (61) cooperates with the first profiled locator (36) to hold the retainer in the lock position and a release position (dashed lines in Fig. 4), wherein the retainer axially unlocks the first component relative to the shaft and the first retainer locator (61) cooperates with the second profiled locator (33) to hold the retainer in the release position.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the retainer assembly of Schulze with a retainer assembly having locators for positioning the retainer in either a locked position or an unlocked position, as taught by Peterson, motivation being to provide simple means to position the retainer in either a locked position or an unlocked position without removing the retainer from the wheel.
With respect to claim 23, Peterson illustrates the first and second profiled locators comprise an indent in a surface of the body of the first component.  
With respect to claim 31, Schulze illustrates (Fig. 1) the profiled wheel defines a first side (side having the retainer C), a second side opposite the first side, the outer perimeter extending from the first side to the second side.  In combining the Schulze and Peterson references, the first profiled wheel locator (36 of Peterson) would be disposed on the first side of the wheel, and the second profiled wheel locator (33 of Peterson) would be disposed on the first side of the profiled wheel.
With respect to claim 32, Schulze illustrates (Fig. 1) the profiled wheel having teeth.

Allowable Subject Matter
Claims 13-21 are allowed.

Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Smith is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smith is directed with coupling a wheel on an axle using a fastener securing element.  As shown on the front page of the patent, Smith is classified in 411/522 which is a fastener securing element formed of sheet metal with parallel legs.  The instant application discloses a wheel assembly connected to a shaft with a fastener securing element formed of sheet material with parallel legs.  Accordingly, the Smith reference is in the field of applicant’s endeavor, and reasonably pertinent to the particular problem with which the applicant was concerned.  Accordingly, the Smith reference is considered analogous art.
As shown on the front page of the Peterson patent, the classification 411/517 is a retainer ring for securing components.  The classification of both Smith and Peterson is concerned with securing components using a retainer.  Accordingly, both Smith and Peterson are considered analogous art.
Further, applicant argues Smith, Peterson, and the present claims are substantially different from one another…  It is acknowledged that the securing elements of Smith, Peterson, and the present claims are different.  However, it is understood that one in the art would look to the same classification of 411/517 or 411/522 in securing two components.
In view of the foregoing, the claims stand rejected as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658